Case 1:20-cv-12217-RGS Document 1-1 Filed 12/14/20 Page 1 of 2




          EXHIBIT A
    Case 1:20-cv-12217-RGS Document 1-1 Filed 12/14/20 Page 2 of 2




                         EXHIBIT A TO COMPLAINT
1. Fredy Ramon Fuentes Alvarez
2. Marco Luna Arias
3. Warangtip Asci
4. Suchitra Chonglakmani
5. Worawut Jala
6. Charin Jiraratwattana
7. Hue Lam
8. Kawinaratt Rungruengthitikul
9. Busada Samransook
10. Thita Sirisobhana
11. Wiyada Srisuwanporn
12. Nutcha Wongwutthiphat
13. Settawut Wongwutthiphat
